DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 6, figure 6A, claims 1-3, 5-8, 15, 17, and 19-22 in the reply filed on 02/07/2022 is acknowledged.
	Claims 4, 9-14, 16, 18, and 23 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7,15, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 20170195580 A1) in view of Kim et al. (US 20180124386 A1) (hereafter “Kim386”) and Besl et al. (US 20040217956 A1).

a two-dimensional display comprising an array of a plurality of 2D pixels (216A-216F of fig. 2, [0061]); 
an array of optical elements placed in front of the 2D pixels (202A-202C of fig. 2); an array of a plurality of adjustable light deflecting devices (204 of figs. 2 and 3), each mounted in front of the pixels (204A of figs. 1 and 3, mounted in front of the pixels 216A of fig. 2), 
wherein each of the plurality of adjustable light deflecting devices is structured to deflect the light emitted by the pixels (fig. 3A, 314A and 314B); and 
at least one controller ([0008, 0036, 0041, and 0053] the system controls the viewing angles of the display, [0063] the system is treated as at least one controller) configured to direct the two-dimensional display to project a three-dimensional (3D) image ([0061] creating a projected image, [0068] to display an autostereoscopic image to the viewers) comprised of a plurality of effective pixels derived from each pixel of the array of plurality of pixels (figs. 9 and 10, view in pixels 216A), said directing performed by instructing changing of a deflection angle of the light deflecting devices ([0023 and 0063] the system adjust the angle of the view), and correspondingly instructing variation of at least one of the intensity or color of light emitted by each of the effective pixels ([0036] Each of pixels 216A-F is a single, independently controlled LCD sub-pixel, having its own independently controlled display intensity. The color of each of pixels 216A-F is controlled by a respective one of color filters 212A-F), taking into account a temporal image location of each effective pixel due to the changing of the deflection angle ([0042 and 0052], figs. 8 and 9, [0057]), a plurality of times within a period of image integration of the human visual system (figs. 4 and 9, [0007] time-multiplexed, [0057, 0061, and 0069] time sequence from the same display (such as to show a right and a left view, positioned some distance apart, for two-view stereo viewing in a head-mounted near-eye display)); 
wherein a plurality of 3D cells are defined in the device (202A-202C of fig. 2, 3D cells, [0073]), at least one from the plurality of 2D pixels ([0061]), and 
a single optical element (202A-202C of fig. 2, the single optical element is 202A) from the array of optical elements such that light from the respective at least one 2D pixel is directed as collimated light at an angle (202A, 202B, and 202C of fig. 2, 10 of fig. 5), 
It is noted that Muller does not teach wherein each effective pixel is selected to correspond to a point in a 3D information set comprising a matrix with vector data, wherein each of the plurality of 3D cells comprises, along an optical axis perpendicular to the two-dimensional display: an angle formed between the respective optical axis and a vector set between a center of the emitting pixel and a center of the single optical element; wherein the at least one controller is configured to direct the two-dimensional display after choosing for each of the plurality of 2D pixels one of an R, G, or B subpixels whose center has the closest angle relative to the respective optical axis to the angle of the vector calculated from a point (x,y,z) of the matrix with the data to each microlens center.
Kim386 teaches wherein each effective pixel is selected to correspond to a point in a 3D information set ([0034], black dots of fig. 1B) comprising a matrix with vector data ([0004, 0052, and 0071]), wherein each of the plurality of 3D cells (120 and ML of fig. 1A) comprises, along an optical axis perpendicular to the two-dimensional display ([0034] the 3D spatial coordinate (x, y, z) is relation to the optical axis that perpendicular to the display 100 of fig. 1B); an angle formed between the respective optical axis and a vector set between a center of the 
Taking the teachings of Muller and Kim386 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point and matrix of Kim386 into the display of Muller to output multiple beams to the observer, allowing an improvement in the quality of the display of objects and in the comfort provided to viewers.
Muller and Kim are silent about (x,y,z, R, G, B).
Besl teaches (x,y,z, R, G, B) ([0014]).
Taking the teachings of Muller, Kim, and Besl together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the (x,y,z, R, G, B) into the display device of Muller and Kim to provide a fast and high quality rendering for 3D images.
Regarding claim 2, Muller modified by Kim386 and Besl teaches the device of claim 1, Kim386 further teaches wherein the array of optical elements is a microlens array (ML of fig. 
Regarding claim 5, Muller teaches the device of claim 1, wherein each adjustable light deflecting device deflects light emitted by each member of the subarray of neighboring pixels by less than a width of a pixel ([0036] sub-pixel).  
Regarding claims 6 and 21, Muller further teaches the device of claim 1, wherein the adjustable light deflecting devices comprise one or more of a tunable micro-prism, a liquid crystal system, a microelectromechanical system; an electro-optics device, a liquid crystal polarization grating device, or a micro-mirror (fig. 3, [0038-0039]).  
Regarding claim 7 and 22, Muller further teaches the device of claim 6, wherein the adjustable light deflecting devices comprise an array of micro-prisms and corresponding liquid crystal system, and wherein a deflection angle of each micro-prism is adjustable by activation of a corresponding liquid crystal system (fig. 3, [0039-0043]).  
Regarding claim 15, Muller further teaches the device of claim 1, wherein the adjustable light deflecting devices are located between the array of pixels and the array of optical elements (204A and 204B of fig. 2).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 20170195580 A1) in view of Kim et al. (US 20180124386 A1) (hereafter “Kim386”) and Besl et al. (US 20040217956 A1) as applied to claims 1 and 2, and further in view of Kim et al. (US 20180024628 A1) (hereafter “Kim628”).

Muller, Kim386, and Besl are silent about barriers arranged between adjacent microlenses and configured to prevent cross-talk between adjacent cells. 
 Kim628 teaches barriers (112 of fig. 6) arranged between adjacent microlenses (121 of fig. 1) and configured to prevent cross-talk between adjacent cells ([0049] thereby preventing the crosstalk from occurring).
Taking the teachings of Muller, Kim386, Besl, and Kim628 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barriers (112 of fig. 6) of Kim628 into the display of Muller, Kim386, and Besl for preventing the crosstalk from occurring.

Claims 8 rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 20170195580 A1) in view of Kim et al. (US 20180124386 A1) (hereafter “Kim386”) and Besl et al. (US 20040217956 A1) as applied to claim 1, and further in view of Macmaster (US 20060146405 A1).
Regarding claim 8, Muller modified by Kim386 and Besl teaches the device of claim 1.
However, Muller, Kim386, and Besl do not teach wherein the pixels are RGB pixels, a fill factor of each of the respective red, green, and blue pixels is approximately 25%, and as a result of said time-based multiplexing, light from each of the respective red, green and blue pixels is perceived as being emitted from an entirety of the array of pixels.  

Taking the teachings of Muller, Kim386, and McMaster together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rays of polarizers of Macmaster into the combined display of Muller, Kim386 and Besl to enhance usage of LCD displays are directed to making the image thereon available to a broader audience.

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Muller, Kims, and Besl do not teach wherein the 3D information is set according to an algorithm comprising the following steps: (1) creating a matrix of 3D data with (x, y, z, R, G, B) vector data for a plurality of points to be displayed; (2) creating a fan of rays for each point to be displayed by calculating a direction of all vectors from that point to a center of each microlens; (3) for each point to be displayed, determining a proper R, G, and/or B subpixel to create of a ray of a point to be displayed, by choosing an R, G, and/or B subpixel that has an angle closest to that of a vector that passes through its cell; (4) for each point to be displayed, turning on the proper R and/or G and/or B subpixels at the proper intensity such as to create the RGB light of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki (US 20030117589 A1) discloses image processing for rendering three-dimensional images on a two-dimensional screen may generally be classified into geometry processing and rendering.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425